NUMBER 13-13-00633-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GUADALUPE DE LEON ACUNA,                                                       Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.



                           ORDER OF ABATEMENT
             Before Justices Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       This cause is before the Court on appellant's fourth motion for extension of time to

file the brief. Appellant’s brief was originally due to be filed on February 26, 2014, and

this Court has previously granted appellant three extensions for the filing of appellant’s

brief in this cause. Appellant has filed his fourth motion requesting additional time to file
the appellate brief in this cause because the appellate record is incomplete. Counsel

states there are meritorious issues involving collateral estoppel which require the review

of a transcript of the preceding trial which has not been filed.

       This situation requires us to effectuate our responsibility to avoid further delay and

to preserve the parties’ rights.    See id. R. 37.3(a)(2).     Accordingly, this appeal is

ABATED and the cause REMANDED to the trial court.

       The court shall determine if the reporter’s record, or any part thereof, has been lost

or destroyed, and shall make appropriate findings under Tex. R. App. P. 34.6(f), if

necessary. Otherwise, the court shall determine what steps are necessary to ensure the

prompt preparation of a reporter's record, and shall enter any orders required to avoid

further delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       IT IS SO ORDERED.

                                                         PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
4th day of November, 2014.




                                              2